t c memo united_states tax_court estate of carlos a vega deceased trinidad o vega administratrix and trinidad o vega petitioners v commissioner of internal revenue respondent docket no filed date trinidad o vega pro_se steven m roth and gregory powers for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies in carlos and trinidad vega's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the parties have stipulated that the only remaining issue is whether for tax years and trinidad vega qualifies for innocent spouse relief pursuant to sec_6013 we hold that she does not qualify unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the stipulations of facts and the stipulations of agreed adjustments are incorporated by this reference findings_of_fact at the time the petition was filed trinidad vega resided and carlos vega's estate had a mailing address in los angeles california mr and mrs vega were married and lived together during the years in issue mrs vega did not work outside the home and her primary responsibility was raising the couple's two dependent_children george and melissa mr vega controlled the family finances he was a real_estate broker and partner in vega barr associates he owned seven rental properties in and eight in all of these properties were held in his name alone mr vega did not permit mrs vega to have her own bank account or credit card and he wrote most of the checks on their joint bank account mr vega died intestate on date prior to mr vega's death mrs vega did not know how many properties he owned nor was she aware of the details of his business affairs mr vega routinely asked mrs vega to sign documents without explaining their content or legal effect he assured her that signing the documents was in the family's best interest he frequently told her that her role was to take care of the house and children and that she could leave if she did not like this arrangement invariably she would sign the documents the vegas' individual_income_tax_return reported total schedule c profit or loss from business or profession income of dollar_figure total schedule c deductions of dollar_figure and total schedule e supplemental income schedule income of dollar_figure the vegas' individual_income_tax_return reported total schedule c income of dollar_figure total schedule c deductions of dollar_figure and no self-employment_tax on date respondent issued a notice_of_deficiency to mrs vega and mr vega's estate for the and tax years with respect to the tax_return respondent disallowed the deductions totaling dollar_figure due to lack of substantiation and increased total schedule e income by dollar_figure these adjustments resulted in a deficiency in the amount of dollar_figure for with respect to the tax_return respondent disallowed the deductions totaling dollar_figure due to lack of substantiation this adjustment resulted in a deficiency of dollar_figure on date mrs vega filed her petition with this court requesting relief under sec_6013 opinion sec_6013 provides the general_rule imposing joint_and_several_liability on spouses that file a joint_return the so-called innocent spouse provision of sec_6013 is an exception to this general_rule under sec_6013 mrs vega will be relieved of liability for tax including interest penalties and other_amounts if she establishes that a joint federal_income_tax return was filed there is a substantial_understatement of tax attributable to grossly_erroneous_items of mr vega in signing the return mrs vega did not know and had no reason to know of the substantial_understatement and taking into account all of the facts and circumstances it would be inequitable to hold mrs vega liable for the deficiency attributable to such substantial_understatement mrs vega bears the burden of proving she meets each of the four elements rule a 290_us_111 her failure to establish any of the elements will preclude innocent spouse relief 94_tc_126 affd 992_f2d_1132 11th cir we hold that mrs vega does not qualify for protection as an innocent spouse for and mrs vega has failed to establish that the deductions totaling dollar_figure in and dollar_figure in were attributable to grossly_erroneous_items and it would be inequitable to hold her liable for the amounts at issue therefore we sustain respondent's determinations and discuss the grossly erroneous and inequitability requirements in greater detail below a grossly erroneous requirement under sec_6013 mrs vega must establish that there was a substantial_understatement of tax attributable to grossly_erroneous_items of mr vega in and respondent concedes that for each year there was a substantial_understatement attributable to items of mr vega as a result we need only consider whether the items were grossly erroneous respondent determined that the return understated gross_income from schedule e by dollar_figure because all items omitted from gross_income are considered grossly erroneous the dollar_figure understatement satisfies this requirement sec_6013 93_tc_355 respondent also disallowed claimed schedule c deductions totaling dollar_figure in and dollar_figure in the deductions will be considered grossly erroneous only if mrs vega proves they had no basis in fact or law sec_6013 she did not produce any evidence on this point mrs vega cannot rely on the mere disallowance of the deductions or her inability to substantiate them to establish a lack of basis in fact or law 86_tc_758 portillo v commissioner tcmemo_1990_68 revd in part affd in part and remanded 932_f2d_1128 5th cir consequently she has not carried her burden of establishing that the deductions were grossly erroneous b inequitability requirement under sec_6013 mrs vega must establish that it would be inequitable to hold her liable for the deficiencies in and in deciding this matter we consider whether she significantly benefited from the understatements mr vega had divorced deserted or separated from her and she would face probable future hardships if relief were denied makalintal v commissioner tcmemo_1996_9 and the cases cited therein cousins v commissioner tcmemo_1995_129 and the cases cited therein mrs vega lived with and was supported by her husband during and she did not produce any evidence to disprove that she significantly benefited from the understatements although her husband died in the record does not establish how much property passed to mrs vega under california's law of intestacy therefore she has not met her burden of proving that it would be inequitable to hold her liable because mrs vega has not satisfied every element of sec_6013 she is not relieved of liability for the deficiencies relating to and to reflect the foregoing decision will be entered for respondent
